DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson et al. (U.S. Patent No. 10,818,635).
Regarding to claim 1, Olson teaches wafer level chip scale semiconductor package comprising:
a device semiconductor layer (Fig. 3B, element 24) comprising a plurality of metal electrodes disposed on a front surface of the device semiconductor (Fig. 3B, elements 33/34; column 7, lines 21-23);
a backside metallization layer attached to a back surface of the device semiconductor layer (Fig. 3B, element 35; column 8, line 18); and
a metal layer attached through a film laminate layer to the backside metallization layer (Fig. 3B, element 122; column 14, lines 7-9; metal layer 122 attached through film laminate layer 120 to the backside metallization layer 35);
wherein each side surface of the backside metallization layer is coplanar with a corresponding side surface of the device semiconductor layer (Fig. 3B, each side surface of the backside metallization layer 35 is coplanar with a corresponding side surface of the device semiconductor layer 24);
wherein each side surface of the metal layer is coplanar with a corresponding side surface of the film laminate layer (Fig. 3B, each side surface of the metal layer 122 is coplanar with a corresponding side surface of the film laminate layer 120); and
wherein a surface area of a back surface of the backside metallization layer is smaller than a surface area of a front surface of the metal layer (Fig. 3B, a surface area of a back surface of the backside metallization layer 35 is smaller than a surface area of a front surface of the metal layer 122).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. Patent No. 10,818,635) in view of embodiment of Lin (U.S. Patent No. 10,573,618).
Regarding to claim 1, Olson teaches Olson teaches wafer level chip scale semiconductor package comprising:
a device semiconductor layer (Fig. 2B, element 24) comprising a plurality of metal electrodes disposed on a front surface of the device semiconductor (Fig. 2B, elements 33/34; column 7, lines 21-23);
a backside metallization layer attached to a back surface of the device semiconductor layer (Fig. 2B, element 35; column 8, line 18); and
a carrier layer attached through a film laminate layer to the backside metallization layer (Fig. 2B, element 56; column 9, lines 30-32; carrier layer 56 attached through film laminate layer 58 to the backside metallization layer 35);
wherein each side surface of the backside metallization layer is coplanar with a corresponding side surface of the device semiconductor layer (Fig. 2B, each side surface of the backside metallization layer 35 is coplanar with a corresponding side surface of the device semiconductor layer 24);
wherein each side surface of the carrier layer is coplanar with a corresponding side surface of the film laminate layer (Fig. 2B, each side surface of the carrier layer 56 is coplanar with a corresponding side surface of the film laminate layer 58); and
wherein a surface area of a back surface of the backside metallization layer is smaller than a surface area of a front surface of the carrier layer (Fig. 2B, a surface area of a back surface of the backside metallization layer 35 is smaller than a surface area of a front surface of the carrier layer 56).
Olson does not disclose the carrier is a metal layer (Olson is silent as to material made of the carrier).
Lin teaches a carrier is a metal layer (Fig. 1C, element 102; column 2, lines 22-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olson in view of Lin to use metal as carrier in order to obtain a durable package.
Regarding to claim 2, Olson as modified discloses marking film coating layer overlaying the metal layer (column 9, lines 30-32, the carrier 56 as being modified, is a metal layer).
Regarding to claim 3, Olson as modified discloses each side surface of the metal layer is coplanar with a corresponding side surface of the marking film coating layer (the marking film is coated on entire back surface of the carrier 56, thus each side surface of the carrier is coplanar with a corresponding side surface of the marking film coating layer.  The carrier 56 as being modified, is a metal layer).
Regarding to claim 4, Olson as modified discloses the surface area of the front surface of the metal layer extends beyond all edges of the device semiconductor layer (Fig. 1C, the surface area of the front surface of the carrier 56 extends beyond all edges of the device semiconductor layer 24. The carrier 56 as being modified, is a metal layer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828